                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

JERONE YOUNG,                                 :

       Plaintiff,                             :

vs.                                           :       CIVIL ACTION NO. 1:17-cv-24-TFM-MU

CITY OF MOBILE, et al.,                       :

       Defendants.                            :

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendants City of Mobile’s (the “City”), Mayor William

Sandy Stimpson’s (“Stimpson”), Chief of the Mobile Police Department James Barber’s

(“Barber”), and Lieutenant Rodney Greeley’s (“Greeley”) (collectively, the “City Defendants”)

Motion for Summary Judgment and Incorporated Memorandum of Law (“Motion for Summary

Judgment”) (Doc. 49, filed Aug. 29, 2018). The motion has been fully briefed (Docs. 49, 61, &

65) and is ripe for review. Having considered the motion and relevant law, the Court finds the

Motion for Summary Judgment is due to be GRANTED.

       Also pending before the Court is Plaintiff Jerone Young’s (“Plaintiff” or “Young”)

Affidavit Motion for Leave of Court to File This Affidavit (Doc. 60, filed November 14, 2018)1 and

Affidavit Number 2 Motion for Leave of Court to File This Affidavit (collectively, the “Motions for

Leave to File Affidavits”) (Doc. 62, filed November 30, 2018), and the City Defendants’ Motion

to Strike Portions of Plaintiff Jerone Young’s “Affidavit Number 2” (“Motion to Strike”) (Doc.

66, filed January 28, 2018). Having considered the motions and relevant law, the Court finds the

Motions for Leave to File Affidavits should be GRANTED, and the Motion to Strike should be


1
  Plaintiff’s Affidavit Motion for Leave of Court to File This Affidavit (Doc. 60) was not filed as
a motion, but the Court will construe Plaintiff’s filing as a motion for leave to file his affidavit.

                                           Page 1 of 23
GRANTED IN PART AND DENIED IN PART.

                                      I.      JURISDICTION

       The district court has subject matter jurisdiction over the claims in this action pursuant to

28 U.S.C. § 1331 (federal question); Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e;

42 U.S.C. § 1983; and 28 U.S.C. § 1367 (supplemental jurisdiction).

       The parties do not contest personal jurisdiction or venue, and there are adequate allegations

to support both.

                       II.    PROCEDURAL AND FACTUAL BACKGROUND

A.     Procedural Background

       Plaintiff filed his original pro se Complaint in this Court on January 13, 2017, in which he

brought claims against the City for employment discrimination pursuant to Title VII of the Civil

Rights Act of 1964. (Doc. 1). Plaintiff’s Motion to Proceed Without Prepayment of Fees (Doc.

3, filed Jan. 20, 2017) as amended (Doc 4, filed February 10, 2017) was granted by the Court on

February 13, 2017 (Doc. 5). The City filed on March 9, 2017, its Motion to Dismiss or, in the

Alternative, Motion for More Definite Statement and Incorporated Memorandum of Law (“the

City’s first motion to dismiss”) pursuant to Fed. R. Civ. P. 12(b)(6) and (e). (Doc. 9).

       On March 13, 2017, an attorney entered a notice of appearance on behalf of Plaintiff (Doc.

12) and filed an Amended Complaint as a matter of course pursuant to Fed. R. Civ. P. 15(a)(1)

(Doc. 15), which rendered moot the City’s first motion to dismiss (Doc. 16). Plaintiff’s Amended

Complaint brought claims against the City Defendants2 for violations of Fourteenth Amendment

procedural due process, First Amendment free speech and right to petition, Title VII, 42 U.S.C. §




2
  Plaintiff also brought claims against Lieutenant Stephanie Smith (Doc. 15), who the Court
dismissed without prejudice pursuant to Fed. R. Civ. P. 4(m) for Plaintiff’s failure to serve her.
(Doc. 70).

                                           Page 2 of 23
1981, state law due process, and for breach of contract and negligence. (Doc. 15). On April 4,

2017, the City filed its Motion to Dismiss Count VII of Plaintiff’s Complaint (“the City’s second

motion to dismiss”) pursuant to Fed. R. Civ. P. 12(b)(6) (Doc. 17), and on the same day, filed its

Answer to Amended Complaint (Doc. 18), which did not include its response to Count 7 of

Plaintiff’s Amended Complaint since the City’s second motion to dismiss solely addressed Count

7. The Court denied the City’s second motion to dismiss (Doc. 28) after the parties briefed their

arguments (Docs. 22 & 23). The City filed its Answer to Count 7 of Plaintiff’s Amended

Complaint (Doc. 29) on May 16, 2017, and the remaining City Defendants filed their answers

(Docs. 30-32) on May 19, 2017.

       After the Court entered its Scheduling Order (Doc. 34), it granted a motion to withdraw

that was filed by Plaintiff’s counsel (Docs. 38 & 39). After a status conference, the Court

suspended the deadlines in the Scheduling Order to afford Plaintiff the opportunity to retain

alternate counsel by November 7, 2017 (Doc. 43). Plaintiff failed to retain alternate counsel by

the prescribed date, so the Court held another status conference and again extended the time in

which Plaintiff could retain alternate counsel (Doc. 45). Plaintiff still failed to retain alternate

counsel, so the Court entered new deadlines (Docs. 45-46).

       On August 29, 2018, the City Defendants filed their instant Motion for Summary Judgment

(Doc. 49) to which Plaintiff filed his response (Doc. 61) and the City Defendants filed their reply

(Doc. 65). The motion is fully briefed and ripe for review.

B.     Factual Background

       Plaintiff, an African-American male, was hired in August 2000 by the City as a

“Maintenance Mechanic” (Doc. 15, ¶¶ 9 & 15). As a Maintenance Mechanic, Plaintiff was

responsible for various groundskeeping activities that included trimming trees, bushes, and hedges;

cultivating and weeding flower beds; and trimming the grass. (Id., ¶ 16). After a six-month


                                           Page 3 of 23
working test period, Plaintiff became a permanent classified services employee with the City and

was assigned to the Mobile Police Department (“MPD”) at its headquarters building. (Id., ¶ 15).

Plaintiff’s responsibilities at the MPD headquarters included general building maintenance (Id., ¶

16). Specifically, Plaintiff maintained machinery such as boilers, air conditioners, and heating

facilities; plumbing fixtures; carpentry; and electrical units. (Id.).

        In July 2008, Plaintiff applied for and received the position of Building Maintenance

Supervisor. (Id., ¶¶ 17-18). By August 2009, Plaintiff completed a one-year probationary

placement for the position, which became permanent. (Id., ¶¶ 18-19). As Building Maintenance

Supervisor, in addition to his general building maintenance responsibilities, Plaintiff was given

supervisory responsibilities over two Maintenance Mechanics, contracted-for janitorial services,

Public Service workers, and court-ordered community service workers. Plaintiff also retained

maintenance responsibilities for the facilities’ machinery and equipment. (Id., ¶ 20).

        On November 27, 2013, Plaintiff filed his first lawsuit in this Court, in which he alleged

racial discrimination, among other claims for relief, against the City, the Mayor of the City, the

former Mayor of the City, and the former Police Chief of the City (“Young I lawsuit”). Young v.

City of Mobile, No. 1:13-cv-00586-KD-B (S.D. Ala. Nov. 27, 2013). Plaintiff filed his complaint

after the Mobile County Personnel Board (the “MCPB”) reversed the decision to demote Plaintiff

(Doc. 15, ¶ 25) because of the MCPB’s “inability or unwillingness to address Plaintiff’s racial

discrimination charges” (Id., ¶ 26). This Court granted summary judgment pursuant to Fed. R.

Civ. P. 56 in favor of Defendants and against Plaintiff. Young I, Docs. 110 & 111. After Plaintiff’s

Motion to Alter, Amend or Vacate pursuant to Fed. R. Civ. P. 59(e) was denied by this Court,

Plaintiff appealed its decision, which was dismissed for lack of jurisdiction. Id. at Docs. 112, 117,

118, & 126.

        Between October 2015 and March 2016, Defendant Greeley was the Commander of the


                                             Page 4 of 23
Property Unit for the MPD and Plaintiff’s direct supervisor. Defendant Greeley was succeeded by

Christopher Levy as the Commander of the Property Unit and held that position until July 2017.

Following the decision of the appeals court, Plaintiff maintained his position as Building

Maintenance Supervisor; however, while his official duties were not modified, his duties would

vary based on the needs of the department. (Doc. 49-1, ¶ 4; Doc. 49-2, ¶ 4). For example,

Defendant Greeley stated, during his tenure, the community service detail was moved to a different

department and was no longer administered by the Property Unit, which occurred around April

2015. (Doc. 49-1, ¶ 4; Doc. 15, ¶ 33). Mr. Levy stated, during his tenure, he handled some of

Plaintiff’s duties because Plaintiff failed to perform them. (Doc. 49-2, ¶ 4). Both Defendant

Greeley and Mr. Levy stated they were not aware of Plaintiff’s previous lawsuit for racial

discrimination. (Doc. 49-1, ¶ 5; Doc. 49-2, ¶ 5).

                                  III.   STANDARD OF REVIEW

       A party in a lawsuit may move a court to enter summary judgment before trial. FED. R.

CIV. P. 56(a) and (b). Summary judgment is appropriate when the moving party establishes there

is no genuine dispute as to any material fact and the moving party is entitled to judgment as a

matter of law. FED. R. CIV. P. 56(a); see also Greenberg v. BellSouth Telecomms., Inc., 498 F.3d

1258, 1263 (11th Cir. 2007) (“Summary judgment is appropriate ‘if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, show there

is no genuine [dispute] as to any material fact and that the moving party is entitled to judgment as

a matter of law.’”). “[T]he substantive law will identify which facts are material.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 2510, 91 L. Ed. 2d 202 (1986); see also

Ritchey v. S. Nuclear Operating Co., Inc., 423 F. App’x 955 (11th Cir.) (quoting Anderson)3. At



3
  In this Circuit, “[u]npublished opinions are not considered binding precedent, but they may be
cited as persuasive authority.” 11th Cir. R. 36-2 (effective Dec. 1, 2014); see also Henry v. Comm'r
                                           Page 5 of 23
the summary judgment juncture, the court does not “weigh the evidence and determine the truth

of the matter,” but solely “determine[s] whether there is a genuine issue for trial.” Anderson, 477

U.S. at 249, 106 S. Ct. at 2511. Only disputes about the material facts will preclude the granting

of summary judgment. Id.

          The movant bears the initial burden of proof. Celotex, 477 U.S. at 323, 106 S. Ct. at 2552.

A party must support its assertion that there is no genuine issue of material fact by “citing to

particular parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . . admissions, interrogatory answers, or other

materials” or by “showing that the materials cited do not establish the absence or presence of a

genuine dispute, or that an adverse party cannot produce admissible evidence to support the fact.”

FED. R. CIV. P. 56(c)(1). The admissibility of evidence is subject to the same standards and rules

that govern admissibility of evidence at trial. Clemons v. Dougherty County, 684 F.2d 1365, 1369

n.5 (11th Cir. 1982) (citing Pan-Islamic Trade Corp. v. Exxon Corp., 632 F.2d 539, 556 (5th Cir.

1980)).

          Once the movant meets its burden under Fed. R. Civ. P. 56, the non-movant must go

beyond the pleadings and designate specific facts showing there is a genuine issue for trial.

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87, 106 S. Ct. 1348,

1356, 89 L. Ed. 2d 538 (1986). “A genuine issue of material fact exists when ‘the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.’” Moore ex rel. Moore v.

Reese, 637 F.3d 1220, 1232 (11th Cir. 2011) (quoting Anderson, 477 U.S. at 248, 106 S. Ct. at

2510). The court must view the facts and draw all reasonable inferences in favor of the nonmoving




of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases printed in the Federal
Appendix are cited as persuasive authority.”).



                                             Page 6 of 23
party. Id. (citing Rosario v. Am. Corrective Counseling Servs, Inc., 506 F.3d 1039, 1043 (11th

Cir. 2007)); Greenberg, 498 F.3d at 1265 (“We view the evidence and all factual inferences

therefrom in the light most favorable to the party opposing the motion.”). However, to avoid

summary judgment, the nonmoving party “must do more than simply show that there is some

metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586, 106 S. Ct. at 1356

(citations omitted). Conclusory assertions, unsupported by specific facts, presented in affidavits

opposing the motion for summary judgment are likewise insufficient to defeat a proper motion for

summary judgment. Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888, 110 S. Ct. 3177, 111 L. Ed.

2d 695 (1990). “Speculation does not create a genuine issue of fact.” Cordoba v. Dillard’s, Inc.,

419 F.3d 1169, 1181 (11th Cir. 2005) (citation omitted) (emphasis in original). If the evidence is

merely colorable or is not significantly probative, summary judgment may be granted. See

Anderson, 477 U.S. at 249-50, 106 S. Ct. at 2511 (citations omitted). In short, summary judgment

is proper after adequate time for discovery and upon motion against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party’s case. Celotex,

477 U.S. at 322, 106 S. Ct. at 2552.

                               IV.     DISCUSSION AND ANALYSIS

       The City Defendants move the Court for summary judgment on all eight (8) claims that are

brought by Plaintiff: violation of Fourteenth Amendment due process pursuant to 42 U.S.C. §

1983; violation of the First Amendment right to free speech pursuant to 42 U.S.C. § 1983; violation

of the First Amendment right to petition pursuant to 42 U.S.C. § 1983; violation of Title VII, 42

U.S.C. § 2000e-3; violation of 42 U.S.C. § 1981; violation of due process under the Constitution

of Alabama of 1901; breach of contract; and negligence.

       The Court will address the claims in turn after it addresses Plaintiff’s Motions for Leave to

File Affidavits and the City Defendants’ Motion to Strike.


                                           Page 7 of 23
A.      Motions for Leave to File Affidavits and Motion to Strike

        In Plaintiff’s Motions for Leave to File Affidavits (Docs. 60 & 62) he requests the Court’s

leave to file his affidavits (Doc. 60, at 1-14; Doc. 62, ¶¶ 1-4) and attachments in support (Doc. 60,

at 16-42) to oppose the City Defendants’ Motion for Summary Judgment (Doc. 49). A response

in opposition to Plaintiff’s motions was not filed.4 Therefore, Plaintiff’s Motions for Leave to File

Affidavits (Doc. 60 & 62) are GRANTED and the Court will take under submission Plaintiff’s

affidavits (Doc. 60, at 1-14; Doc. 62, ¶¶ 1-4) and attachments in support (Doc. 60, at 16-42) to

oppose the City Defendants’ Motion for Summary Judgment (Doc. 49).

        In the City Defendants’ Motion to Strike,5 they argue certain parts of Plaintiff’s second

affidavit should be struck because they contain statements that are not factually supported. “An

affidavit or declaration used to support or oppose a motion[ for summary judgment] must be made

on personal knowledge, set out facts that would be admissible in evidence, and show that the affiant

or declarant is competent to testify on the matters stated.” FED. R. CIV. P. 56(c)(4). “If a party

fails to properly support an assertion of fact . . . as required by Rule 56(c), the court may . . . issue

any other appropriate order.” FED. R. CIV. P. 56(e)(4). The City Defendants argue the Eleventh

Circuit has consistently struck affidavit statements that were conclusory and speculative. See, e.g.,

Evans v. Books-A-Million, 762 F.3d 1288, 1295 (11th Cir. 2014) (upholding the district court’s




4
 While the City Defendants filed their Motion to Strike to oppose certain statements in “Affidavit
Number 2,” they did not oppose the filing of the affidavits.
5
  The Court notes for the parties’ future reference that, due to the 2010 amendments to Fed. R. Civ.
P. 56, a motion to strike exhibits that are attached to a motion for summary judgment is no longer
necessary. See FED. R. CIV. P. 56, (2010 advisory committee notes) (“Subdivision (c)(2) provides
that a party may object that material cited to support or dispute a fact cannot be presented in a form
that would be admissible in evidence. The objection functions much as an objection at trial,
adjusted for the pretrial setting. The burden is on the proponent to show that the material is
admissible as presented or to explain the admissible form that is anticipated. There is no need to
make a separate motion to strike.”)

                                             Page 8 of 23
decision to strike affidavit statements that were conclusory and speculative because the affidavit

statements “did not provide specific, supporting facts regarding, for example, the amount of other

employees’ salaries compared to hers, the details of other employees’ financial advancement, or

Mr. Dickson’s job performance, duties and evaluations”).

       The City Defendants challenge the following statements from Plaintiff’s second affidavit:

   1. I hereby confirm verify via this Affidavit Number 2 that each of these duties were
      taken away without due process of law or hearing and were designed to inflict harm
      on me, both physically and psychologically, which I also confirm – and was
      executed by the Defendants in retaliation for me having attempted to vindicate my
      rights guaranteed by the 1st and 14th Amendments to the United States
      Constitution, Alabama Constitution, and various laws. (Doc. 62, ¶ 3).

   2. Based on my understanding, the merit system act that created the Mobile County
      Personnel Board (MCPB) is tantamount to a contract that also includes guarantees
      secured by law that cannot be seized or taken away without due process of law.
      (Doc. 62, ¶ 3).

   3. There are procedures that mandate and dictate without discretion what an
      Appointing Authority shall do prior to demotion, suspension, or termination. These
      procedures carry the force and effect of law. Once granted, they cannot be taken
      away without due process of law. Therefore, the State procedure as mandated
      therein, when violated does implicate the 14th Amendment as the denial of a State
      procedure would give rise to a due process violation as well. (Doc. 62, ¶ 3).

   4. This list contained in that paragraph is an accurate representation and outline of the
      changes in my duties. I saw other employees take notice. It was humiliating and
      demeaning. It caused me great emotional harm. I suffered changes in my health
      and wellbeing. (Doc. 62, ¶ 3).

   5. While employed at Police Headquarters, I have observed a far larger percentage of
      African-American employees dismissed, suspended, or demoted than Whites.
      Based on information and belief, the prior five-year period will fully expose such
      discrimination based on race. (Doc. 62, ¶ 4).

The paragraphs that are referenced above as paragraphs 1, 2, and 3 are phrased as legal

conclusions, and therefore, should be struck. However, the Court finds the paragraphs that are

referenced above as paragraphs 4 and 5 are not conclusory because they are statements based on

Plaintiff’s personal knowledge, and while paragraph 5 may be hyperbolic, the City Defendants

may offer evidence to rebut the statement. Accordingly, the Court GRANTS the City Defendants’

                                          Page 9 of 23
Motion to Strike (Doc. 66) as to the statements in paragraphs 1, 2, and 3, and DENIES the City

Defendants’ Motion to Strike (Doc. 66) as to the statements in paragraphs 4 and 5.

B.     Plaintiff’s Claims

       The Court now turns to the request for summary judgment on Plaintiff’s claims.

       1.      (Count 1) Violation of Fourteenth Amendment Due Process Pursuant to 42
               U.S.C § 1983

       In Plaintiff’s Count 1, he claims his Fourteenth Amendment due process rights were

violated when his supervisory duties were reassigned. (Doc. 15, ¶ 56). The Due Process Clause

of the Fourteenth Amendment states, “nor shall any State deprive any person of life, liberty, or

property, without due process of law.” U.S. CONST. amend. XIV, § 1. “The Supreme Court’s

interpretation of this clause explicates that the amendment provides two different kinds of

constitutional protection: procedural due process and substantive due process.” McKinney v. Pate,

20 F.3d 1550 (11th Cir. 1994) (citing Zinermon v. Burch, 494 U.S. 113, 125, 110 S. Ct. 975, 983,

108 L. Ed. 2d 100 (1990)). “A violation of either of these kinds of protection may form the basis

for a suit under [§] 1983.” Id. (citing Zinermon, 494 U.S. at 125, 110 S. Ct. at 983).

       [R]emaining largely outside the scope of substantive due process jurisprudence are
       tort law, see Daniels[ v. Williams], 474 U.S.[ 327,] 332, 106 S. Ct.[ 662,] 665[, 88
       L. Ed. 2d 662 (1986))], and public employment law, see, e.g., Bishop v. Wood, 426
       U.S. 341, 350, 96 S. Ct. 2074, 2080, 38 L. Ed. 2d 684 (1976), and Board of Regents
       v. Roth, 408 U.S. 564, 577-78, 92 S. Ct. 2701, 2709-10, 33 L. Ed. 2d 548 (1972).

       In short, areas in which substantive rights are created only by state law (as is the
       case with tort law and employment law) are not subject to substantive due process
       protection under the Due Process Clause because “substantive due process rights
       are created only by the Constitution.” Regents of Univ. of Mich. v. Ewing, 474 U.S.
       214, 229, 106 S. Ct. 507, 515, 88 L. Ed. 2d 523 (1985) (Powell, J., concurring). As
       a result, these state law based rights constitutionally may be rescinded so long as
       the elements of procedural-not substantive-due process are observed.

McKinney, 20 F.3d at 1556.

       “Whether an individual complains that a state lacks constitutionally adequate procedures

for termination of employees or asserts that his particular hearing was not fair and impartial, he

                                          Page 10 of 23
has raised only procedural due process concerns.” Id. at 1559.

       In this case, Plaintiff states when he became a classified services employee and was tenured

in his position, he obtained a property right in his position as Building Maintenance Supervisor, a

right that included the duties associated with the position. (Doc. 15, ¶ 56). The City Defendants

argue Plaintiff cannot show he was divested of a property interest, because his supervisors did not,

in fact, divest Plaintiff of any of his job duties and Plaintiff does not have a property interest in

specific job duties. (Doc. 49, at 6).

       “Due process” cases typically focus on whether governments can take away
       property without affording its owner an adequate notice and opportunity to be
       heard. See, e.g., Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314-
       16, 70 S. Ct. 652, 657-58, 94 L. Ed. 865 (1950). When courts analyze a procedural
       due process claim . . . they variously examine three things: (1) whether there is
       enough of a property interest at stake to be deemed “protectable”; (2) the amount
       of process that should be due for that protectable right; and (3) the process actually
       provided, be it before or after the deprivation.

Greenbriar Village, L.L.C. v. Mountain Brook, 345 F.3d 1258, 1264 (11th Cir. 2003) (per curiam).

       As to whether Plaintiff had a property interest in his job duties, the Supreme Court has

recognized “property interests protected by procedural due process extend well beyond actual

ownership of real estate, chattels, or money.” Bd. of Regents of State Colls. v. Roth, 408 U.S. 564,

571-72, 92 S. Ct. 2701, 2706, 33 L. Ed. 2d 548 (1972). “Property interests . . . are not created by

the Constitution. Rather they are created and their dimensions are defined by existing rules or

understandings that stem from an independent source such as state law—rules or understandings

that secure certain benefits and that support claims of entitlement to those benefits.” Id.

       Rule 4.1 of the Rules and Regulations of the Personnel Board for Mobile, County, Alabama

(“MCPB Rules”) states, “The Director shall at all times maintain a Classification Plan, which shall

consist of a statement or schedule of each class of positions in the Classified Service, separately




                                           Page 11 of 23
stated as to each Appointing Authority; 6 and shall maintain a statement of the specifications

covering each class of positions.” RULES       AND   REGULATIONS    OF THE   PERSONNEL BOARD     FOR

MOBILE COUNTY, ALABAMA, Rule 4.1 (2006); (Doc. 49. at 26). The MCPB Rules further state:

         The specifications shall be descriptive only and not restrictive. They are intended
         to indicate the basis on which positions are allocated to the several classes as
         determined by their duties and responsibilities, and shall not be construed as
         declaring to any extent, or in any way, what the duties or responsibilities of any
         position shall be, or as limiting or in any way modifying the power of an Appointing
         Authority to assign duties to, and to direct and control the work of employees under
         his supervision.

RULES AND REGULATIONS OF THE PERSONNEL BOARD FOR MOBILE COUNTY, ALABAMA, Rule 4.2.

         Plaintiff cites to MCPB Rule 14.3(a) for the proposition that said Rule creates a “property

interest in continued employment for permanent classified employees that may not be denied or

diminished without granting certain substantive and procedural due process rights.” (Doc. 15, ¶

49). MCPB Rule 14.3 states, “Before any permanent employee is dismissed, suspended or

demoted for cause, the Appointing Authority or his designated representative shall afford the

employee due process in the form of a pre-disciplinary hearing.” RULES AND REGULATIONS OF THE

PERSONNEL BOARD FOR MOBILE COUNTY, ALABAMA, Rule 14.3. Although Plaintiff’s supervisors

stated Plaintiff was not dismissed, suspended, or demoted (Doc. 49-1, ¶ 4; Doc. 49-2, ¶ 4), Plaintiff

argues “[i]f you take away one responsibility after another and remove essentially all supervisory

duties, then most certainly a demotion has occurred.” (Doc. 61, at 7).

         However, the MCPB Rules indicate job duties are not guaranteed, see RULES               AND


6
    Appointing Authority is defined as:

         [A] person, officer, board, commission or other body or person whose lawful
         jurisdiction or powers are confined wholly or primarily within the territorial limits
         of Mobile County, or any incorporated city or town therein and who or which have
         the power to make appointments to offices or positions of employment or trust in
         any of the Classified Service as define in the Act.



                                            Page 12 of 23
REGULATIONS OF THE PERSONNEL BOARD FOR MOBILE COUNTY, ALABAMA, Rule 4.2, and Plaintiff

has not cited to a persuasive independent source to support his argument that he had a property

interest in his job duties. Therefore, Plaintiff’s Fourteenth Amendment due process claim fails.

       2.      (Counts 2 and 3) Violation of the First Amendment Right to Free Speech
               Pursuant to 42 U.S.C. § 1983 and Violation of the First Amendment Right to
               Petition Pursuant to 42 U.S.C. § 1983

       In Counts 2 and 3, Plaintiff claims the City Defendants violated his First Amendment rights

when they retaliated against him by reducing his job duties because of his Young I lawsuit,

specifically his supervisory duties. (See Doc. 15, ¶¶ 33, 63, & 73).

       A public employee must prove the following elements by a preponderance of the
       evidence to maintain a claim of First Amendment retaliation:

               (1) the employee’s speech is on a matter of public concern; (2) the
               employee’s First Amendment interest in engaging in the speech
               outweighs the employer’s interest in prohibiting the speech to
               promote the efficiency of the public services it performs through its
               employees; and (3) the employee’s speech played a “substantial
               part” in the employer’s decision to demote or discharge the
               employee.

       Battle v. Bd. of Regents, 468 F.3d 755, 759-60 (11th Cir. 2006) (per curiam). “The
       first two elements are questions of law designed to determine whether the First
       Amendment protects the employee’s speech.” Id.

Akins v. Fulton County, 278 F. App’x 964, 970 (11th Cir. 2008) [hereinafter Akins II] (per curiam).7

       The City Defendants argue Plaintiff cannot show his protected speech and petition

addressed a matter of public concern. (Doc. 49, at 8). Here, Plaintiff’s protected speech and

petition was his Young I lawsuit, in which he brought a claim of racial discrimination against the

City, the Mayor of the City, the former Mayor of the City, and the former Police Chief of the City.

       For speech to be protected as speech on a matter of public concern, “it must relate
       to a matter of political, social, or other concern to the community.” Watkins v.

7
 “[T]he ‘public concern’ requirement applies to First Amendment right to petition claims.”
Grigley v. City of Atlanta, 136 F.3d 752, 753 (11th Cir. 1998), cert. denied 525 U.S. 819, 119 S.
Ct. 59, 60, 142 L. Ed. 2d 47 (1998).

                                          Page 13 of 23
       Bowden, 105 F.3d 1344, 1353 (11th Cir. 1997). If the speech at issue is personal
       in nature, and “cannot be fairly considered as relating to any matter of political,
       social, or other concern to the community, government officials should enjoy wide
       latitude in managing their offices, without intrusive oversight by the judiciary in
       the name of the First Amendment.” Connick v. Myers, 461 U.S. 138, 146, 103 S.
       Ct. 1684, 1690, 75 L. Ed. 2d 708 (1983). . . . It is well understood that “[a]n
       employee’s speech will rarely be entirely private or entirely public.” Morgan v.
       Ford. 6 F.3d 750, 755 (11th Cir. 1993)). We take into account the content, form,
       and context of the speech to glean its “main thrust.” Id. at 574 (citations omitted).
       If the “main thrust” of a public employee’s speech is on a matter of public concern,
       then the speech is protected. Id. at 754-55.

Akins v. Fulton County, 420 F.3d 1293, 1303-04 (11th Cir. 2005) [hereinafter Akins I]; but see also

Garcetti v. Ceballos, 547 U.S. 410, 423, 126 S. Ct. 1951, 1961, 164 L. Ed. 2d 689 (2006) (“When

an employee speaks as a citizen addressing a matter of public concern, the First Amendment

requires a delicate balancing of the competing interests surrounding the speech and its

consequences. When, however, the employee is simply performing his or her job duties, there is

no warrant for a similar degree of scrutiny.”).8

       The City Defendants do not argue and, based on the facts of the case, it does not appear

Plaintiff was performing his job duties when he performed his protected speech and petition. The

facts of this case can be compared to those in Morgan v. Ford, 6 F.3d 750 (11th Cir. 1993) (per

curiam). In Morgan, the plaintiff, a correctional officer at the Augusta Correctional Medical

Institute (“ACMI”), served as a witness for a colleague who had pursued a sexual harassment

complaint against Morgan’s immediate supervisor (John Ford).              The plaintiff told the

Superintendent of ACMI of Ford’s harassing behavior toward her; pressed charges against Ford




8
       The Court’s holding in Garcetti directly impacts the second element of a public
       employee’s First Amendment retaliation claim. So long as a public employee
       speaks during the course of performing her job duties, her First Amendment
       interests will always be outweighed by her employer’s interest in prohibiting the
       speech, and her claim must fail as a matter of law.

Akins II, 278 F. App’x at 970.

                                           Page 14 of 23
with the Georgia Department of Corrections Internal Affairs Division; and filed a sexual

harassment charge against Ford with the Georgia Office of Fair Employment Practices. Id. at 752-

53. The court of appeals sustained the district court’s entry of summary judgment against Morgan

on her § 1983 First Amendment claim and found “the main thrust of her speech took the form of

a private employee grievance.” Id. at 755.

       Similarly, the main thrust of Plaintiff’s claim of racial discrimination takes the form of a

private employee grievance as it relates to his § 1983 First Amendment claims. While Plaintiff’s

prior complaint of racial discrimination is a matter of important social interest, “the mere fact that

the topic of the employee’s speech was one in which the public might or would have had a great

interest is of little moment.” Kurtz, 855 F.2d at 727 (quoting Terrell v. Univ. of Tex. Sys. Police,

792 F.2d 1360, 1362 (5th Cir. 1986), cert. denied, 479 U.S. 1064, 107 S. Ct. 948, 93 L. Ed. 2d 997

(1987)). Plaintiff did not relate his concerns about racial discrimination to the public and “in no

way dr[ew] the public at large or its concerns into the picture.” Pearson v. Macon Bibb Cty. Hosp.

Auth., 952 F.2d 1274, 1279 (11th Cir. 1992); cf. Martinez v. City of Opa-Locka, 971 F.2d 708, 710

(11th Cir. 1992) (providing testimony regarding the public disposition of money); Stough v.

Gallagher, 967 F.2d 1523, 1524, 1528 (11th Cir. 1992) (campaigning publicly for sheriff

candidate); Stewart v. Baldwin Cty. Bd. of Educ., 908 F.2d 1499, 1506 (11th Cir. 1990) (expressing

opposition to tax referendum at Superintendent’s meeting); Williams v. Roberts, 904 F.2d 634, 638

(11th Cir. 1990) (publishing criticism of budget proposal). Therefore, Plaintiff’s protected speech

and petition cannot be considered of public concern, and his due process claims fail.

       Additionally, the City Defendants argue Plaintiff cannot show they retaliated against them,

and in support of their argument, they attach the affidavits of Plaintiff’s immediate supervisors,

Defendant Greeley and Mr. Levy, both of whom stated Plaintiff maintained his position as

Building Maintenance Supervisor. (Doc. 49, at 9).


                                           Page 15 of 23
       “To be considered an adverse employment action in a First Amendment retaliation
       case, the complained-of action must involve an important condition of
       employment.” Stavropoulos v. Firestone, 361 F.3d 610, 619 (11th Cir. 2004), cert.
       denied, 544 U.S. 976, 125 S. Ct. 1850, 161 L. Ed. 2d 727 (2005). A public
       employee states a case for retaliation when the alleged employment action would
       likely chill the exercise of constitutionally protected speech. See id. at 618. We
       have decided that, as a matter of law, important conditions of employment include
       discharges, demotions, refusals to hire or promote, and reprimands. Id. (citing
       Goffer v. Marbury, 956 F.2d 1045, 1049 n.1 (11th Cir. 1992)). In addition, any
       other conduct that “alters the employee’s compensation, terms, conditions, or
       privileges of employment, deprives him or her of employment opportunities, or
       adversely affects his or her status as an employee” qualifies as an adverse
       employment action. Gupta v. Fla. Bd. of Regents, 212 F.3d 571, 587 (11th Cir.
       2000) (quotation and citation omitted). Thus, if an employer’s conduct negatively
       affects an employee’s salary, title, position, or job duties, that conduct constitutes
       an adverse employment action. See Stavropoulos, 361 F.3d at 620.

Akins I, 420 F.3d at 1300 (11th Cir. 2005). The Court of Appeals for the Eleventh Circuit

interpreted its opinion in Akins to hold “unwarranted reprimands, a negative work evaluation,

threat of job loss through dissolution of the plaintiff’s division, threat of suspension without pay,

removal of job duties, and exclusion from meetings did not constitute adverse employment actions,

either singly or when considered in the aggregate.” Worley v. City of Lilburn, 408 F. App’x 248,

252 (11th Cir. 2011).

       Here, Plaintiff’s supervisory duties were removed, but he maintained his same position and

pay. Therefore, based on the Eleventh Circuit’s description of an adverse employment action, the

Court finds Plaintiff did not suffer an adverse employment action, he cannot establish his prima

facie case, and his claims in Count 2 and 3 fail for these reasons.

       3.      (Counts 4 and 5) Violation of Title VII, 42 U.S.C. § 2000e-3, and 42 U.S.C. §
               1981

       In Plaintiff’s Counts 4 and 5, he claims his rights pursuant to Title VII and 42 U.S.C. §

1981 were violated when the City Defendants, excluding Stimpson and the City, retaliated against

him by reducing his job duties because of his Young I lawsuit, specifically his supervisory duties.

(Doc. 15, ¶¶ 73, 74, 76, & 77). Title VII and § 1981 “have the same requirements of proof and


                                           Page 16 of 23
use the same analytical framework,” Standard v. A.B.E.L., Servs., Inc., 161 F.3d 1318, 1330 (11th

Cir. 1998), and “retaliation against an employee who engages in statutorily protected activity is

barred under both Title VII and § 1981,” Chapter 7 Trustee v. Gate Gourmet, Inc., 683 F.3d 1249,

1257-58 (11th Cir. 2012) (citations omitted). Therefore, the Court will address Counts 4 and 5

together.

       “Title VII prohibits not only discrimination, but retaliation against an employee because

she ‘has opposed any practice made an unlawful employment practice by Title VII.’” Kidd v.

Mando Am. Corp., 731 F.3d 1196, 1211 (11th Cir. 2013) (quoting Crawford v. Carroll, 529 F.3d

961, 970 (11th Cir. 2008)). “The burden of proof in Title VII retaliation cases is governed by the

framework established in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L.

Ed. 668 (1973).” Goldsmith v. City of Atmore, 996 F.2d 1155, 1162-63 (11th Cir. 1993). In order

to prevail, Plaintiff must establish a prima facie case by showing “(1) [he] engaged in statutorily

protected activity; (2) [he] suffered a materially adverse action; and (3) there was a causal

connection between the protected activity and the adverse action.” Dixon v. The Hallmark Cos.,

Inc., 627 F.3d 849, 856 (11th Cir. 2010) (citations omitted). These elements create a presumption

that the adverse action was intended as retaliation. Bryant v. Jones, 575 F.3d 1281, 1307 (11th

Cir. 2009). The burden of production then shifts to the defendant to rebut the presumption by

articulating a legitimate non-discriminatory reason for the adverse action. Id. “After the defendant

makes this showing, the plaintiff has a full and fair opportunity to demonstrate that the defendant’s

proffered reason was merely a pretext to mask discriminatory actions.” Brown, 597 F.3d at 1181-

82 (quoting Bryant, 575 F.3d at 1307-08).

       The Court turns to Plaintiff’s prima facie case. As to the first element,9 neither party seems



9
  Title VII recognizes two forms of statutorily protected conduct. An employee is protected from
retaliation if (1) “he has opposed any practice made an unlawful employment practice by this
                                           Page 17 of 23
to dispute Plaintiff engaged in a statutorily protected activity under Title VII when he complained

to the Equal Employment Opportunity Commission and sued for discrimination. Therefore, for

purposes of this analysis, Plaintiff has established the first element of his prima facie case.

       As to the second element, the City Defendants argue Plaintiff cannot establish his prima

facie case because he cannot show a materially adverse action. (Doc. 49, at 11). A materially

adverse action “means it well might have ‘dissuaded a reasonable worker from making or

supporting a charge of discrimination.’” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53,

68, 126 S. Ct. 2405, 2415, 165 L. Ed. 2d 345 (2006) (quoting Rochon v. Gonzales, 438 F.3d 1211,

1219 (D.D.C. 2006)). The Supreme Court explained its standard as follows:

       We refer to reactions of a reasonable employee because we believe that the
       provision’s standard for judging harm must be objective. An objective standard is
       judicially administrable. It avoids the uncertainties and unfair discrepancies that
       can plague a judicial effort to determine a plaintiff’s unusual subjective feelings. .
       ..

       We phrase the standard in general terms because the significance of any given act
       of retaliation will often depend upon the particular circumstances. Context matters.
       “The real social impact of workplace behavior often depends on a constellation of
       surrounding circumstances, expectations, and relationships which are not fully
       captured by a simple recitation of the words used or the physical acts performed.”
       Oncale[ v. Sundowner Offshore Servs., Inc.], [523 U.S. 75,] 81-82, 118 S. Ct. 998[,
       140 L. Ed. 2d 201 (1998)]. A schedule change in an employee’s work schedule
       may make little difference to many workers, but may matter enormously to a young
       mother with school-age children. Cf., e.g., Washington[ v. Ill. Dept. of Revenue],
       420 F.3d[ 658,] 662[ (7th Cir. 2005)] (finding flex-time schedule critical to
       employee with disabled child). A supervisor’s refusal to invite an employee to
       lunch is normally trivial, a nonactionable petty slight. But to retaliate by excluding
       an employee from a weekly training lunch that contributes significantly to the
       employee’s professional advancement might well deter a reasonable employee
       from complaining about discrimination. See 2 EEOC 1998 Manual § 8, p. 8-14.

Burlington, 548 U.S. at 68-69, 126 S. Ct. at 2415-16. The Supreme Court clarified, “[T]he standard

is tied to the challenged retaliatory act, not the underlying conduct that forms the basis of the Title



subchapter” or (2) “he has made a charge, testified, assisted, or participated in any manner in an
investigation, proceeding, or hearing under this subchapter.” 42 U.S.C. § 2000e-3(a).

                                            Page 18 of 23
VII complaint.” Id. at 69, 126 S. Ct. at 2416. The standard for a materially adverse action under

Burlington is “decidedly more relaxed” and “accords an employee protection from a wider range

of retaliatory conduct” than the previous standard of “a serious and material change in the terms,

conditions, or privileges of employment” under Stavropoulos and Gupta.10 Crawford, 529 F.3d at

970-71, 973-74.

       Plaintiff claims he was effectively demoted when his supervisory duties were removed,

and it was “demeaning and humiliating.” (Doc. 15, ¶¶ 37 & 73). The City Defendants argue

Plaintiff did not suffer a materially adverse action because he retained his same position and pay.

(Doc. 49, at 11). The Court assumes, for purposes of this analysis, Plaintiff suffered a materially

adverse action and has established the second element of his prima facie case.

       As to the third element, the City Defendants argue Plaintiff cannot establish his prima facie

case because he cannot establish a causal link between the protected expression and the materially

adverse action. (Doc. 49, at 11). “The burden of causation can be met by showing close temporal

proximity between the statutorily protected activity and the adverse employment action.” Thomas

v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007) (citing Brungart v. BellSouth

Telecomm., Inc., 231 F.3d 791, 798-99 (11th Cir. 2000)). However, mere temporal proximity,

without more, must be “very close” and a three- to four-month disparity between the statutorily

protected expression and the adverse employment action is not enough. Clark Cty. Sch. Dist. v.

Breeden, 532 U.S. 268, 273, 121 S. Ct. 1508, 1511, 149 L. Ed. 2d 509 (2001) (citations omitted).

Additionally, “temporal proximity alone is insufficient to create a genuine issue of fact as to causal




10
   “[T]he Burlington Court effectively rejected the standards applied by [the Court of Appeals for
the Eleventh Circuit] in both Stavropoulos and Gupta that required an employee to show either an
ultimate employment decision or substantial employment action to establish an adverse
employment action for the purpose of a Title VII retaliation claim.” Crawford, 529 F.3d at 973-
74.

                                           Page 19 of 23
connection where there is unrebutted evidence that the decision maker did not have knowledge

that the employee engaged in protected conduct.” Brungart, 231 F.3d at 799 (citing Clover v.

Total Sys. Servs., Inc., 176 F.3d 1346, 1355-56 (11th Cir. 1999)).

       Plaintiff’s supervisory duties were removed approximately one (1) month after the

conclusion of his Young I lawsuit, which the Court determines was within a close temporal

proximity to his alleged adverse employment action. In rebuttal, the City Defendants argue

Plaintiff cannot establish his supervisors knew of his Young I lawsuit because the affidavits of

Plaintiff’s immediate supervisors, Defendant Greeley and Mr. Levy, state they were not aware of

Plaintiff’s Young I lawsuit. (Doc. 49-1, ¶ 5; Doc. 49-2, ¶ 5). However, Plaintiff’s Amended

Complaint states he was informed the decision to reorganize the Property Unit, and divest Plaintiff

of his supervisory responsibilities, was the decision of the MPD Chief of Police (Doc. 15, ¶ 33),

who would be the decision maker for purposes of this analysis and whose knowledge that Plaintiff

engaged in protected conduct would be relevant to the Court’s inquiry. The City Defendants have

not submitted evidence that the MPD Chief of Police did not have knowledge that Plaintiff engaged

in protected conduct, and therefore, their argument fails. Therefore, Plaintiff has established the

third element of his prima facie case, and the burden shifts to the City Defendants to rebut the

presumption that the adverse action was intended as retaliation by articulating a legitimate non-

discriminatory reason for the adverse action.

       Defendant Greeley states in his affidavit that, while he was Plaintiff’s direct supervisor,

Plaintiff’s position as Building Maintenance Supervisor did not change, his official duties were

not modified but would vary based on the needs of the department, and the community service

detail was moved to a different department from the Property Unit. (Doc. 49-1, ¶ 4). Likewise,

Mr. Levy states in his affidavit that, while he was Plaintiff’s direct supervisor, Plaintiff’s position

as Building Maintenance Supervisor did not change, his official duties were neither modified nor


                                            Page 20 of 23
reassigned but would vary based on the needs of the department, and Mr. Levy would perform

some of Plaintiff’s duties when Plaintiff failed to do them. (Doc. 49-2, ¶ 4). Based on the affidavits

of Defendant Greeley and Mr. Levy, the Court finds the City Defendants properly rebutted the

presumption of retaliation. Therefore, Plaintiff must demonstrate the City Defendants’ proffered

reasons were merely a pretext to mask discriminatory actions.

       While Plaintiff argues his title of “Building Maintenance Supervisor” was destroyed when

his supervisory responsibilities were removed (Doc. 61, at 10), he has not shown how the City

Defendants’ reasons were merely a pretext beyond his conclusory statements that the adverse

action was discriminatory. Accordingly, Plaintiff’s Title VII and § 1981 claims fail under the

McDonnell Douglas analysis.

       4.      (Count 6) Violation of Due Process Pursuant to the Constitution of Alabama
               of 1901

       Similar to Plaintiff’s claim in Count 1 that his due process rights pursuant to the Fourteenth

Amendment were violated when his supervisory duties were removed by the City Defendants,

Plaintiff claims in Count 6 his due process rights pursuant to the Constitution of Alabama of 1901

were violated by the City Defendants as a result of the same events. (Compare Doc. 15., ¶¶ 56-60

with Doc. 15, ¶¶ 79-81). The Alabama Supreme Court “has consistently interpreted the due

process guaranteed under the Alabama Constitution to be coextensive with the due process

guaranteed under the United States Constitution.” Vista Land & Equip., L.L.C. v. Comput.

Programs & Sys., Inc., 953 So. 2d 1170, 1174 (Ala. 2006). In light of the Alabama Supreme

Court’s interpretation of the due process guaranteed under the Alabama Constitution, and since

this Court found Plaintiff did not have a property interest in his job duties under the Court’s

Fourteenth Amendment due process analysis, supra at 10-13, the Court also finds Plaintiff did not

have a property interest in his job duties under the due process clause found in the Alabama

Constitution. Therefore, Plaintiff’s claim that his due process rights pursuant to the Alabama

                                           Page 21 of 23
Constitutions were violated fails.

       5.      (Count 7) Breach of Contract

       In Plaintiff’s Count 7, he claims the City breached its contract with him when it removed

his supervisory duties. (Doc. 15, ¶ 83). The City Defendants argue Plaintiff’s claim fails because

Plaintiff cannot show there was a contract that guaranteed him specific job duties in his position

as Building Maintenance Supervisor. (Doc. 49, at 13). Under Alabama law, a plaintiff can

establish a breach-of-contract claim by showing “(1) the existence of a valid contract binding the

parties in the action, (2) his own performance under the contract, (3) the defendant’s

nonperformance, and (4) damages.” S. Med. Health Sys., Inc. v. Vaughn, 669 So. 2d 98, 99 (Ala.

1995) (citations omitted). The City Defendants cite to Rule 4.2 of the MCPB Rules for the

proposition that he was not guaranteed specific job duties. (Doc. 49, at 13). The Court agrees

with the City Defendants’ argument that Plaintiff cannot show a contract that guaranteed him

specific job duties nor that his job duties were guaranteed.

       Additionally, the City Defendants argue, insofar as Plaintiff claims his contract guaranteed

him a procedural hearing if he was demoted, Plaintiff was not demoted as defined by Rule 14.10

of the MCPB Rules, which describes a demotion as a lower-grade position.               RULES   AND

REGULATIONS OF THE PERSONNEL BOARD FOR MOBILE COUNTY, ALABAMA, Rule 14.10 (2006).

According to Plaintiff’s supervisors, he maintained his position as Building Maintenance

Supervisor. (Doc. 49-1, ¶ 4; Doc. 49-2, ¶ 4). Therefore, Plaintiff’s breach of contract claim fails.

       6.      (Count 8) Negligence

       In Plaintiff’s Count 8, he claims the City was negligent pursuant to title 11, chapter 47,

section 190 of the Code of Alabama, 1975, for the neglect, carelessness, or unskillfulness of the

City’s agents, the police officers. (Doc. 15, ¶ 85). Section 190 states:

       No city or town shall be liable for damages for injury done to or wrong suffered by
       any person or corporation, unless such injury or wrong was done or suffered

                                           Page 22 of 23
       through the neglect, carelessness, or unskillfulness of some agent, officer, or
       employee of the municipality engaged in work therefor and while acting in the line
       of his or her duty . . . .

ALA. CODE § 11-47-190. Since the Court determined Plaintiff has not made out a cognizable claim

against any of the individual City Defendants, Plaintiff’s negligence claim fails.

       For the foregoing reasons, the City Defendants’ Motion for Summary Judgment is

GRANTED.

                                          V. CONCLUSION

       Pursuant to the foregoing Memorandum Opinion, it is hereby ORDERED:

       1.       Plaintiff’s Motions for Leave to File Affidavits (Doc. 60 & 62) are GRANTED;

       2.       The City Defendants’ Motion to Strike (Doc. 66) is GRANTED as to the

                statements in paragraphs 1, 2, and 3, and DENIED as to the statements in

                paragraphs 4 and 5; and

       3.       The City Defendants’ Motion for Summary Judgment (Doc. 49) is GRANTED,

                and an appropriate judgment will be entered pursuant to Fed. R. Civ. P. 58.

       DONE and ORDERED this the 27th day of February 2019.

                                      /s/ Terry F. Moorer
                                      TERRY F. MOORER
                                      UNITED STATES DISTRICT JUDGE




                                           Page 23 of 23
